Richardson, Ch. J.,
delivered the opinion of the court:
The claimant, an officer of the Army, having been acting assistant commissary, which is nob of itself an office, but only an assignment to additional duty, for which a compensation of $100 a year is allowed by Eevised Statutes, sec. 1261, is entitled to recover that amount for the sis years immediately previous to bringing this action. The case is ruled by that of Morrison v. The United States (13 C. Cls. R., 1; affirmed on appeal, 96 U. S. R., 232).
No recovery can be had in this court for any period earlier than said six years, by reason of the statute of limitations prescribed in Eevised Statutes, sec. 1069.
Judgment will be entered in favor of the claimant for $600.